Woodward, J. (dissenting):
Giving to the' plaintiff the most favorable view which may be taken of the evidence, the rule to which she is entitled upon a non-suit, I am unable to discover anything in the facts which would warrant any other disposition than that made by the learned court below. The plaintiff’s theory of the case is that on the 14th day of December, 1899, her intestate was in the employ of Thomas Mulry & Son, contractors, who were engaged in carting out dirt and bringing in loam to the basement of a building in the course of construction at the corner of Bank and Washington streets, and that while so employed a-tub, carried upon the shoulders of one of the defendants’ servants, who was mounting a ladder, fell upon the plaintiff’s intestate, producing death. It is urged that this tub, being in the control of defendants’servants, and falling upon one who was not a fellow-servant, and who was lawfully within the building, brings the case within the rule which requires the defendant to assume the burden of explaining the accident, but the evidence fails to support the theory on which.the case is' predicated. There is no evidence which would .¡justify a jury in reaching the conclusion that the plaintiff’s intestate was, at the time of the accident, in the employ of Thomas Mulry . & Son. No member of this firm is called ; no one testifies to, the fact. There is some evidence that the deceased had a time book in his pocket at the time, and that he had, at other periods, kept the time of some of the men employed by this firm, but the time book is not shown to have been the book belonging to the alleged employers; it is not produced in evidence, and the most that can be said is that the jury might have guessed that he was employed in the manner claimed. The allegation of the complaint upon this point is that at the time of the accident “ the said James Monahan was lawfully and prudently in or about the basement of said structure below said servant and ladder,” and the defendants answer that > as to this they have no knowledge or information sufficient to form a belief, and the plaintiff has not afforded the evidence to. support the complaint. So far as we have information it is not at all certain that the plaintiff’s intestate was lawfully upon the premises; that he was not. a fellow-servant of the person whose alleged negligence caused the accident, or that the defendants owed him any duty whatever. The accident happened, not to one in the highway, but *229to one upon private premises, and the defendants owed him no duty unless he was rightfully there (Larmore v. Crown Point Iron Co., 101 N. Y. 391), and in such a position as to give some notice to the defendants and their servants of his presence. So far as the evidence discloses, he may have been a mere trespasser. He is not mentioned in the testimony as having been present until the very moment of the accident, and the only evidence bearing upon his right to be there is found in the testimony of persons who had known of his having been employed by Thomas Mulry & Son, and the fact that a time book, not shown to belong to any one'in particular, was found in the coat pocket of deceased after his death. Neither the foreman nor any member of the firm of Thomas Mulry & Son is called in support of the complaint, nor is any reason suggested why they were not called. The gravamen of the action is the alleged negligence of the defendants, through their servants, and negligence which will entitle -the plaintiff to recover is the disregard of some duty which the defendants owed to her intestate. In the absence of evidence to show that the plaintiff’s intestate was not a mere trespasser, the plaintiff has failed to show that the defendants owed him any degree of care; and even if the action of Mitchell, defendants’ servant, was negligent as to those lawfully in the building, it cannot avail this plaintiff. She is required to show by a preponderance of evidence that the defendants owed her intestate some duty which they have failed to discharge, and she has gone no farther in this direction than to show that her intestate was killed while in the basement of * the building which the defendants admit they were constructing. While the jury might speculate upon the probability that plaintiff’s intestate was lawfully within the building under circumstances which imposed the duty of exercising reasonable care upon the part of the defendants not to do him an injury, there is no adequate legal evidence of this essential fact, and the reiterated rule found in the case of Laidlaw v. Sage (158 N. Y. 73, 97), that “ there must be sufficient proof to sustain the claim of the party upon whom the onus rests, and that mere conjecture, surmise, speculation, bare possibility or a mere scintilla of evidence is not enough,” forbids that the plaintiff should be allowed to submit her evidence to the jury.
But was the defendants’ servant guilty of negligence, assuming the plaintiff’s intestate to have been in a position demanding the *230exercise of reasonable care on the part of defendants toward him ? The evidence shows that there was a ladder leading from a lower floor or foundation to a platform above. There is nothing to indicate whether this ladder was put in place by the defendants or by some of the other persons employed about the building; there is no evidence of any lack of care in the construction of the ladder, nor of any defect in the materials, npr does it appear that any precautions, usually taken to insure the safety of ladders used as this one Was being used, were neglected. There is no evidence that it was negligent for a laborer to undertake to climb this ladder with a tub upon his shoulder. On the. contrary, the inference may be gathered from the evidence that this was customary in the carrying on of the work of construction, the tub being used for carrying or .containing the cement required in laying up the walls. It is clear then that no negligence has been" shown on the part of Mitchell, the defendants’ servant, up to the time that he reached the top of the ladder. At this point the tub came in contact with some part of the building, though whether with sufficient force to produce the accident does not appear, the foot of the ladder slipped and Mitchell, to save himself from a fall, let go of. the tub and grabbed hold of a pipe or some other projection near at hand, while the witness put his foot against the ladder to prevent its coming down. The tub in falling struck plaintiff’s intestate on the head, killing him. Clearly, within the rule recognized and approved- in Laidlaw v. Sage (supra), Mitchell cannot be said to have been negligent in dropping the tub, under the circumstances. It is not even shown on the part of the plaintiff that Mitchell had any reason to believe that plaintiff’s intestate was present, or in any danger from the falling of the tub, and, if he had, the law recognizes the right of self-preservation, and asserts the doctrine that where it is a question whether one of two men shall suffer, each is justified in doing the best he can for himself. (Laidlaw v. Sage, 158 N. Y. 90, and authorities there cited.) This is not a case of the unexplained falling of some missile within the control of the defendants.. The entire matter is fully explained, in so far as the direct cause of the accident is concerned, and there is no evidence to show that the defendants, or their servants, neglected any duty which they owed to this plaintiff’s intestate, or that they or their servants acted in a. *231careless or reckless manner in performing the work for which we may assume they were under contract. Under the circumstances disclosed by the plaintiff’s evidence there was no case for the jury, and the case was properly disposed of by the trial court.
The judgment and order appealed from should be affirmed, with costs.
■ Judgment reversed and new trial granted, costs to abide the event.